Exhibit 10.3 FORM OF DIRECTOR RESTRICTED STOCK AWARD PARK STERLING CORPORATION RESTRICTED STOCK AWARD This RESTRICTED STOCK AWARD (the “Award”) is made and entered into as of DATE, 2013, by and between Park Sterling Corporation (the “Company”), a bank holding company organized under the laws of the State of North Carolina, and DIRECTOR NAME (the “Director”). Upon and subject to the Additional Terms and Conditions attached hereto and incorporated herein by reference as part of this Award and further subject to the provisions of the Park Sterling Corporation 2014 Long-Term Incentive Plan (the “Plan”), the Company hereby awards as of the Grant Date to the Director the Restricted Shares in consideration of the Director’s services rendered and to be rendered to the Company (including any Affiliate) (the “Restricted Stock Award”). A. Grant Date :DATE. B. Restricted Shares : of shares of the Company’s common stock (“Stock”), $1.00 par value per share. C. Plan under which granted :Park Sterling Corporation 2014 Long-Term Incentive Plan. D. Vesting :The Restricted Shares shall become vested, as and to the extent indicated below, only if the Director remains in the continuous service of the Company and its Affiliates through the applicable “Vesting Date” indicated in the ” Vesting Schedule” below: Vesting Date Percentage of Restricted Shares which are Vested Shares Prior to the first anniversary of the Grant Date 0 % First anniversary of the Grant Date 33 1/3 % Second anniversary of the Grant Date 662/3 % Third anniversary of the Grant Date % The Restricted Shares which have satisfied (or are deemed to have satisfied) the conditions of the Vesting Schedule are herein referred to as the “Vested Shares.”Any portion of the Restricted Shares which have not become Vested Shares in accordance with this Paragraph D. before or at the time of Director’s Separation from Service shall be forfeited
